Citation Nr: 1625284	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  13-15 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee injury.

2.  Entitlement to service connection for residuals of a right knee injury, to include ostearthritis and knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which reopened the Veteran's claim of entitlement to service connection for a right knee disability and continued the previous denial.

In April 2016, the Veteran testified before the undersigned at a Board video conference hearing.  A transcript of the hearing has been reviewed and associated with the claims file.  

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1971 rating decision, the RO denied service connection for a right knee disability.  The Veteran did not perfect an appeal, and no new and material evidence was received within the appeal period.

2.  The evidence received since the February 1971 rating decision is not duplicative or cumulative of evidence previously of record and it raises a reasonable possibility of substantiating the Veteran's claim of service connection for a right knee disability.


CONCLUSION OF LAW

The criteria for reopening the claim of service connection for a right knee disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's claim decided herein has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of whether the RO has reopened the claim, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Factual Background and Analysis

The Veteran's claim of service connection for a right knee disability was denied in a February 1971 rating decision because there was no evidence of a right knee disability.  The evidence of record at the time of the February 1971 rating decision consisted of the appellant's service treatment records and the report from a January 1971 VA examination.

The appellant was notified of this decision and of his procedural rights by letter in March 1971.  He did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the February 1971rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the February 1971 rating decision, VA treatment records, private medical records, lay statements, a July 2010 private medical opinion, the report from a July 2010 VA examination, a November 2011 private medical opinion, and a transcript of the April 2016 Board hearing have been associated with the claims file.  

After a review of the record, the Board finds that new and material evidence has been received to reopen the claim of service connection for a right knee disability.  The evidence is new as it was not part of the record at the time of the February 1971 rating decision.  It is also material as it relates to an unestablished fact necessary to substantiate the claim.  In this regard, the evidence reveals that the Veteran has been diagnosed with right knee osteoarthritis, status post total knee replacement.  Thus, a current disability has been established.  Therefore, the evidence is new and material and the claim of service connection for a right knee disability is reopened.


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for a right knee disability is granted.


REMAND

The Veteran asserts that his current right knee disability is due to the in-service diagnosis of and treatment for synovitis of the right knee.

The Veteran was provided a VA examination in July 2010.  The examiner reported a diagnosis of right knee osteoarthritis status post total right knee replacement and determined that the condition was less likely than not related to military service.  In support of this finding, the examiner, in relevant part, noted that there was no documentation of right knee problems at separation from military service.  Further, a 1971 evaluation of the Veteran's right knee was normal.  

Also of record is an October 2011 private opinion from the Veteran's treating physician.  In pertinent part, the physician determined that there was "a medical probability" that the appellant's injury during military service with swelling and subluxation lead to premature arthritis and subsequent need for further treatment of the Veteran's knee. 

The Board finds that the medical evidence is insufficient to determine the service connection claim.  In this regard, the VA examiner's opinion was primarily based on there being no diagnosed knee condition immediately following military service. However, there is no indication that she considered the Veteran's report of right knee pain since service.  With regard to the private opinion of record, while the physician determined that there was a medical probability that the Veteran's right knee disability was due to the in-service injury, he did not indicate whether there was a 50 percent or greater probability and also did not address the negative x-ray examination in January 1971.

In light of the foregoing, the Board finds that an additional VA examination should be provided and etiological opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right knee disability.  The claims file, including this remand, must be reviewed and such review should be noted in the examination report.

Following examination of the Veteran, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right knee disability is etiologically related to the Veteran's period of active military service.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

The examiner must specifically discuss the diagnosis of synovitis in service and the relationship, if any, to any diagnosed right knee disability.  The examiner must also discuss the lay evidence of record indicating that the Veteran has had right knee pain since service.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted in full, issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


